iss-ts
                                ELECTRONIC RECORD                              %5(*m/S
                                                                               $57"/£T
COA#       05-14-01081-CR                        OFFENSE:        22.021

           Richard Balderas v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

                       AFFIRMED AS
COA DISPOSITION:       MODIFIED                  TRIAL COURT: 203rd Judicial District Court


DATE: 06/18/15                     Publish: NO   TC CASE #:      F-1141658-P




                         IN THE COURT OF CRIMINAL APPEALS


          Richard Balderas v. The State of
STYLE:   Texas                                        CCA #:

           PRO SE.                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
         %ZFU<?£l)                                    JUDGE:
DATE:       /oJ/ilzv/S                                SIGNED:                         PC: _
JUDGE:       ffa CfMAJh*-                             PUBLISH:                        DNP:

                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD